DETAILED ACTION
This is in response to applicant’s claim amendments, arguments and Declaration under 37 CFR 1.132 filed 01 December 2020.  Claims 1-8, 10 and 15-22 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 2, 8, 13-15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, made in the previous Office action is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, 10 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 2016/0108337) in combination with Nelson et al (US 2010/0152073).  
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive. As previously set forth, Abraham et al [“Abraham”] disclose a lubricating oil composition and a method of lubricating a transmission (title). Abraham discloses that the lubricating composition comprises (a) an oil of lubricating viscosity having a kinematic viscosity at 100°C of 2.8 to 3.6 cSt and a viscosity index of 104 to 130; (b) 1.2 to 5.0 wt.% of at least one borated dispersant, wherein the borated dispersant is further functionalized with a sulfur or phosphorus moiety; (c) a calcium-containing detergent present in an amount to deliver at least 110 ppm to 700 ppm calcium; (d) at least two phosphorus-containing compounds present in an amount to deliver 360 to 950 ppm phosphorus; and (e) 0.1 wt.% to 5 wt.% of a linear polymer viscosity modifier having dispersant functionality (Abstract). The invention further provides a method of lubricating a transmission with the lubricating composition.
Abraham discloses that the lubricating oil composition has a kinematic viscosity at 100°C of 3.6 to 4.8 cSt [0044].  
Abraham discloses that the borated dispersant component (b) may be a borated polyisobutylene succinimide dispersant [0101].  Abraham discloses that the composition containing one or more borated dispersant may also further contain a non-borated dispersant such as a succinimide [0104].  Abraham discloses that the borated and non-borated dispersant may also be post-treated by conventional methods by a reaction with any of a variety of agents such as dimercaptothiadiazoles [0113].    
Abraham discloses that the at least two phosphorus-containing compounds (d) may be metal-containing or metal-free (prior to being mixed with other components) [0082].   In one 4 to C6 hydrocarbyl phosphite, and that the phosphite is typically dibutyl phosphite [0088].  
Abraham discloses that the linear polymer viscosity modifier component (e) has a weight average molecular weight of 5,000 to 25,000 [0151].  In one embodiment the linear polymer includes a poly(meth)acrylate derived from specific monomers [0153].  Abraham discloses that the linear polymer viscosity modifier having dispersant functionality may be used as a sole dispersant viscosity modifier present at 0.5 wt.% to 4 wt.% [0161].   
Applicants’ claimed lubricant composition differs from the prior art by adding component (b), at least one borate ester having an alkyl group of 4 to about 18 carbon atoms in an amount to provide about 25 to about 100 ppm by weight boron to the composition.  Abraham does disclose the addition of borated glycerol esters and borated fatty epoxides to the lubricant composition where they act as friction modifiers.  However, Abraham is silent on the amount of boron in terms of ppm added to the lubricant composition by the addition of these conventional friction modifiers.  However, Nelson et al [“Nelson”] is added to teach that lubricating oil compositions which may be used as transmission fluids may contain borated friction modifiers [0030] including borated fatty epoxides, borated glycerol esters, and the like [0032] in an amount of up to 600 ppm boron, based on the total mass of the composition, and preferably from 40 ppm to 600 ppm boron [0039].  
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added borated glycerol esters and/or borated fatty epoxides to the lubricant composition of Abraham where they act as friction modifiers in an amount of 40-600 ppm boron as evidenced by Nelson.  

Response to Arguments
In response applicant argued that Abraham does not teach or suggest the use of borate esters in combination with borated succinimides as claimed to provide the levels of boron as claimed.  Applicant argued that the attached Declaration provides evidence showing that the use of borated dispersant provides a synergistic combination with the borate ester to give excellent fatigue life.  Applicant arguments have been fully considered but are not deemed to be persuasive. 
As set forth above, Abraham does teach the addition of borated glycerol esters and borated fatty epoxides to the lubricant composition where they act as friction modifiers.  Nelson  is added to teach that lubricating oil compositions which may be used as transmission fluids may contain borated friction modifiers [0030] including borated fatty epoxides, borated glycerol esters, and the like [0032] in an amount of up to 600 ppm boron, based on the total mass of the composition, and preferably from 40 ppm to 600 ppm boron [0039].  
The Declaration Examples contain 27 to 83 ppm boron (64 ppm average) from the borate ester, and the improved results in Ex.1-Ex.4 do not appear to arise from the ppm boron from the borate ester, but rather from 2X as much boron ppm from the borated dispersant.   
 
Claim Rejections - 35 USC § 103
Claims 1-8, 10 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al (US 2018/0087002).
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive. As previously set forth, Komatsubara et al [“Komatsubara”] disclose a lubricating oil composition for a continuously variable transmission including: (A) a lubricant 2/s (Abstract).
Komatsubara teaches that preferably the lubricating base oil comprises a base oil having a kinematic viscosity at 100°C of no more than 2.8 mm2/s and a viscosity index of no less than 110 [0012].  The kinematic viscosity of the lubricant base oil at 100°C may also range from no more than 6.0 mm2/s and preferably no less than 2.0 mm2/s [0025].  Komatsubara teaches that preferably the lubricating base oil is a Group III base oil [0039].  
Komatsubara teaches that preferably borate ester component (B) is at least one borate ester represented by general formula (1) in [0013] wherein R1 is a hydrocarbyl group having a carbon number of 1 to 30, and R2 and R3 are each independently a hydrogen atom or a hydrocarbyl group having a carbon number of 1 to 30.  Komatsubara teaches that the content of component (B) in the lubricating oil composition is 25 to 500 mass ppm, and most preferably no more than 300 mass ppm, in terms of boron on the basis of the total mass of the composition [0053].  
Komatsubara teaches that the content of the component (C) in the lubricating oil composition is 100 to 750 mass ppm, preferably no less than 120 mass ppm, and especially preferably no less than 140 mass ppm, in terms of phosphorus on the basis of the total mass of the composition [0057].  

Komatsubara allows for the addition of conventional additives including a thiadiazole compound providing 300-900 mass ppm sulfur to the lubricating oil composition [0062]-[0066].  Additional additives include a metallic detergent [0068], ashless dispersant [0082], phosphorus-based anti-wear agent including phosphorus acid esters [0107]-[0112], and friction modifiers [0114].  Ashless dispersants include succinimides [0085] and derivatives including boron-modified succinimides [0103] and [0106].  
Thus the examiner is of the position that the lubricating oil composition for a continuously variable transmission set forth in Komatsubara meets the limitations of the claimed lubricant composition since the components and amounts appear to be the same or overlapping in scope. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Response to Arguments
In response applicant argued that Komatsubara does not teach or suggest the use of borate esters in combination with borated succinimides as claimed to provide the levels of boron claimed.  Applicant argued that given the surprising results from the claimed combination, the claims are not obvious over Komatsubara. This is not deemed to be persuasive because Komatsubara teaches that the borated succinimide may provide no less than 100 mass ppm and 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 11, 2021